DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-5 are objected to because of the following informalities:  
	Re. claim 2: The phrase “the circuit board” as recited in line 5 appears to be --the board--.
		The phrase “detected from a captured image” as recited in line 5 appears to be --detected from the captured image--.
	Re. claim 3: The phrase “the circuit board” as recited in line 4 appears to be --the board --.
	Re. claim 4: The phrase “selects a mounting tool of the second type” as recited in line 5 appears to be --selects the mounting tool of the second type--.
	Re. claim 5: The phrase “detects abnormality of a first type” as recited in line 3 appears to be --detects abnormality of the first type--.
		The phrase “abnormality of a second type” as recited in lines 4 and 5 appears to be --abnormality of the second type--.
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


	The phrase “a head" as recited in line 7 in claim 1. This limitation invoke 112(f), whose corresponding structure is found in Figure 1 and paragraph [0017] as being a mounting head 16.
	The phrase “a moving mechanism" as recited in line 9 in claim 1. This limitation invoke 112(f), whose corresponding structure is found in Figure 1 and paragraph [0017] as being a mounting head 18.
	The phrase “a moving mechanism" as recited in line 9 in claim 1. This limitation invoke 112(f), whose corresponding structure is found in Figure 1 and paragraph [0017] as being a mounting head 18.
	The phrase “an imaging device" as recited in line 2 in claim 2. This limitation invoke 112(f), whose corresponding structure is found in Figure 1 and paragraph [0035] as being an upper-face imaging camera 22.
	The phrase “an imaging device" as recited in line 2 in claim 3. This limitation invoke 112(f), whose corresponding structure is found in Figure 1 and paragraph [0027] as being a side-face imaging camera 28.
	The phrase “a control section" as recited in line 3 in claim 4. This limitation invoke 112(f), whose corresponding structure is found in Figures 1 and 3 and paragraph [0026] as being a control device 40.
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iisaka et al. (US PAT. 10,362,719).
	Iisaka et al. teach a component mounter for mounting an electronic component on a board, comprising: a mounting tool (51, as shown in Fig. 3, col. 4, lines 60-62) configured to receive the electronic component in a component supply position and release the electronic component so received in a predetermined position (16) on the board (S) as shown in Fig. 1 (col. 4, lines 53-64); an accommodation section (60) accommodating mounting tools of multiple types as show in Fig. 4 (col. 6, lines 55-57); a head (50) configured to detachably mount thereon a single mounting tool selected from the mounting tools of multiple types accommodated in the accommodation section as shown in Fig. 3 (col. 5, line 58 to col. 6, line 57); a moving mechanism (40, as shown in Fig. 1, col. 4, lines 61-65) configured to move the head between the component supply position and the predetermined position on the board as show in Fig. 1; an abnormality detecting section (71, col. 10, lines 46-48) configured to detect abnormality in relation to the mounting tool; and a selection section (71, col. 10, lines 46-55) configured to select the mounting tool to be mounted on the head, and select a mounting tool of a second type, which differs from the mounting tool of a first type which is being mounted on the head, when the abnormality is detected by the abnormality detecting section as shown in Fig. 13 (col. 13, lines 6-32).
	Re. claim 4: A control section (70, Fig. 2, col. 7, lines 34-35) is configured to control an exchanging process of the mounting tool which is mounted on the head (S120 in Fig. 6, col. 8, lines 44-56 and S440, Fig. 12,col. 12, lines 49-51), and wherein, in the event that the selection section selects a mounting tool of the second type and when the mounting tool of the second type is accommodated in the accommodation section, the control section executes the exchanging process so that the mounting tool of the second type is mounted on the head as shown in Figs. 12 and 13 (col. 13, lines 10-32).

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729